CONFESSION OF ERROR

PER CURIAM.
The State correctly concedes that the trial court erred in failing to appoint counsel to represent defendant, Larry Waldo, at his resentencing hearing. Resentencing is a critical stage in which a defendant has the right to be present and has the right to have the assistance of counsel. See Chestnut v. State, 578 So.2d 27 (Fla. 5th DCA 1991); Woodson v. State, 111 So.2d 1167 (Fla. 3d DCA 2001). Accordingly, we vacate the sentences and remand for resen-tencing.
Reversed and remanded for resentenc-ing.